DETAILED ACTION
The office action is in response to application filed on 3-29-21. Claim 15 is pending in the application and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The applicant argument is persuasive and the rejection is withdrawal. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 15 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 6,766,266 to Sakaguchi (“Sakaguchi”).
Regarding claim 15, Sakaguchi discloses non-transitory computer-readable medium comprising computer-readable instructions (Col. 4, lines 41-43, a storage medium for storing the program for a computer to execute a testing method for a .
Allowable Subject Matter
Claim 7 is canceled. 
Claims 1-6, 8-14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference SAFETY INTERLOCK WITH DELAY FUNCTION FOR WIRE DOT PRINTER BY IBM (Vol. 35 No. 7 December 1992) discloses “discloses technique for safety interlocks with delay function  and the delay method is designed to maintain the software performance,”, and the prior art of record, singularly or in combination, does not 

With respect to independent claim 11, the closest prior art reference SAFETY INTERLOCK WITH DELAY FUNCTION FOR WIRE DOT PRINTER BY IBM (Vol. 35 No. 7 December 1992) discloses “discloses technique for safety interlocks with delay function  and the delay method is designed to maintain the software performance,”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, an interlock method, comprising: receiving a trigger signal at a plurality of control units, wherein; each control unit comprises at least two independent control paths for the trigger signal; and each control path comprises multiple resistor elements .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim 15 have been considered but are moot because of the new ground of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ESAYAS G YESHAW/Examiner, Art Unit 2836                                                                                                                                                                                                        
/CARLOS AMAYA/Primary Examiner, Art Unit 2836